Title: [July 5. 1778]
From: Adams, John
To: 


      July 5. 1778. I have neglected to introduce, in the proper time, because I cannot precisely ascertain the Day, an Anecdote which excited my Grief, my Pitty and somewhat I confess of my resentment. Mr. Deane had left orders with Dr. Bancroft to receive and open all Letters which might arrive, addressed to him, after his departure. Among others he brought one to me addressed to Mr. Deane from Mr. Hancock, highly complimentary to Mr. Deane, professing great Friendship and Esteem for Mr. Deane, lamenting his Recall, complaining of the cruel Treatment he had received, and assuring him that it was not Congress that had done it. I pitied the weakness, grieved at the meanness and resented the Malice of this Letter. He had left Congress long before I did. He must have been ignorant of the most urgent motives of Congress to the Measure. He must have been blind not to have seen the egregious faults and Misconduct of Mr. Deane before this. If Congress had not done it, who had done it? Congress was unanimous in his Recall. In short the whole Letter was the Effect of a miserable Jealousy and Envy of me. I felt no little Indignation, at the ill Will, which had instigated this Persecution against me across the Atlantic, from a Man who had been under great Obligations to me for defending him and his Fortune, and whom I had never injured nor justly offended. The Letter was a fawning flattery of Deane, a Calumny against Congress, and had a tendency to represent me in an unfavourable light in foreign Countries and to embarrass and obstruct me in the discharge of the Duties of my Mission.
     